 

 
                                                             
                                                                                          
          EXHIBIT 10.3

 


PROMISSORY NOTE




$100,000.00
October 4, 2016

 


For value received, I, we or either and each of us, whether maker, endorser, or
any other party hereto, jointly, severally and in solido, promise to pay to the
order of Powin Corporation, a Nevada corporation, the principal amount of ONE
HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00), with interest on the
unpaid principal balance of this note at the rate of four percent (4%) per annum
from date of this note until this note is paid in full, which said principal and
interest shall be due and payable in twelve (12) consecutive monthly
installments commencing on November 4, 2016 and continuing thereafter on the
fourth (4th) day of each and every succeeding month until this note is paid in
full, provided that, if not sooner paid, the twelfth (12th) and final monthly
installment due on this note, and the full outstanding balance of principal and
interest due hereof shall be due and payable in full on October 4, 2017.


The first eleven (11) consecutive monthly installments due hereon shall be in
the amount of EIGHT THOUSAND FIVE HUNDRED FOURTEEN AND 99/100 U.S. DOLLARS
($8,514.99) each and the twelfth (12th) and final monthly installment and the
full outstanding balance of principal and interest due on this note, if not
sooner paid, shall be due and payable on October 4, 2017, and shall be in an
amount equal to the full outstanding balance of principal and interest then due
on this note.


This note may be prepaid, in whole or in part, at any time without penalty or
premium.


Interest and principal hereon are payable at 20550 SW 115th Avenue, Tualatin,
Oregon, 97062, or such other place as the holder of this note shall designate in
writing.


Any partial prepayment shall be applied and credited to the next monthly
installment payment(s) due under this note, such that in the event that any
monthly installment payment has been fully credited due to a partial prepayment,
the maker of this note may, but shall not be required to, make any further
payment for that month.  In the event that any monthly installment payment has
been partially credited due to a partial prepayment, the maker of this note
shall only be required to pay the remaining balance due for that month’s
installment payment.


If any one of the installments of principal and/or interest of this note is not
paid when due, then, upon receipt of written notice from the holder of this
note, the maker of this note shall make payment within fifteen (15) days of
receipt of written notice. Upon failure of the maker of this note to make
payment within fifteen (15) days of receipt of written notice, the holder of
this note shall have the option to put the maker of this note in default.
 
Page 1 of 2 Pages

--------------------------------------------------------------------------------

 
The maker of this note, and the endorsers, guarantors, sureties and other
parties hereto, hereby severally waive presentment  for payment, demand, demand 
for payment,  notice of nonpayment, protest, notice of protest, notice of
dishonor and all pleas of division and discussion, and agree that the time of
payment hereof may be extended from time to time, one or more times, without
notice of such extension or extensions and without previous consent, hereby
binding themselves, in solido, unconditionally and as original promissors, for
the payment hereof in principal, interest and attorney's fees.







 
ROLLAND HOLDING COMPANY, L.L.C.
     
BY:/s/ Richard A. Rolland
   
RICHARD A. ROLLAND, its
   
duly authorized Manager
     

 
 
Page 2 of 2 Pages

--------------------------------------------------------------------------------